Citation Nr: 1730270	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-22 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lower back.  

2. Entitlement to a rating in excess of 20 percent for a right knee strain.

3. Entitlement to a rating in excess of 10 percent for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969; from January 1974 to May 1975; and from May 1975 to October 1977.

This claim arose to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to increased ratings for his degenerative disc disease of the lower back, as well as his right knee strain and left knee osteoarthritis. For the following reasons, the Board finds a remand is warranted for further evidentiary development.

At the Veteran's last Compensation and Pension examinations for each condition in February 2014, the Veteran's range of motion was not tested in active motion, passive motion, weight-bearing, and nonweight-bearing activities.  Without such measurements, the Board cannot adequately assess the Veteran's knee disabilities.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) (holding that additional requirements must be met prior to finding that a VA examination is adequate).  Moreover, significant time has passed since the last examination, and given the degenerative nature of all of the conditions, updated responsive medical evidence should be provided.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination for his right knee to determine the nature and severity of his right knee disability.

***The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

a. Identify and describe all symptoms and manifestations attributable to the service-connected right knee condition.  All necessary diagnostic testing and evaluation should be performed, including range of motion testing for flexion and extension.

b. Indicate whether there is recurrent subluxation or lateral instability of the right knee, and, if so, describe its severity, etiology, frequency, and degree.

c. Indicate whether there is dislocated semilunar cartilage and, if so, describe all related symptoms, to include frequent episodes of "locking," pain, and effusion into the joint, as well as the frequency, duration and history of these symptoms during the appeal period.

d. Determine whether the right knee exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the knee, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of the knee.

2. Schedule the Veteran for an examination for his left knee to determine the nature and severity of his left knee disability.

***The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

a. Identify and describe all symptoms and manifestations attributable to the service-connected left knee condition.  All necessary diagnostic testing and evaluation should be performed, including range of motion testing for flexion and extension.

b. Indicate whether there is recurrent subluxation or lateral instability of the right knee, and, if so, describe its severity, etiology, frequency, and degree.

c. Indicate whether there is dislocated semilunar cartilage and, if so, describe all related symptoms, to include frequent episodes of "locking," pain, and effusion into the joint, as well as the frequency, duration and history of these symptoms during the appeal period.

d. Determine whether the left knee exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the knee, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of the knee.

3. Schedule the Veteran for an examination with an appropriate VA examiner to determine the nature and severity of the Veteran's low back disability.

The examiner is particularly asked to discuss the following:

a. Whether or not the Veteran suffers from unfavorable ankylosis of the entire spine or the entire thoracolumbar spine;

b. Whether or not the Veteran suffers from unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less.

c. Test the Veteran's range of motion in active motion, passive motion, weight-bearing, and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain what that is so.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




